RULE 7, ALABAMA RULES OF JUDICIAL ADMINISTRATION — FILING FEES — COUNTERCLAIM FOR MODIFICATION OF CHILD SUPPORT
ESDALE, Clerk.
Honorable Paul S. Conger, Jr., Circuit Judge, Sixth Judicial Circuit, Tuscaloosa, Alabama, has made the following request to the Clerk of the Supreme Court for an opinion pursuant to § 12-2-19(d), Ala.Code (1975):
“I’m writing you to request an opinion regarding whether or not a new filing fee is required when a defendant to a domestic complaint for contempt files his answer and counterclaim for modification of child support when the matter will be heard by the court as one proceeding and requiring a single hearing.”
It is my opinion that no new filing fee is required when the complaint for contempt and counterclaim for modification are treated as one proceeding. Opinion of the Clerk, No. 37, 403 So.2d 891 (1981), held that an original filing for cost purposes is the filing of a case. It further held that when a party filed a petition for modification and a citation for contempt in the same pleading, only one docket fee should be charged, since the adjudication of the issues required only one proceeding. In the present situation, the plaintiffs motion for contempt and the defendant’s counterclaim will be heard as one proceeding. Therefore, only one docket fee should be charged.